          Case 21-32156 Document 18 Filed in TXSB on 06/30/21 Page 1 of 3




                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

In re:                                                   §           Chapter 11
                                                         §
AGILON ENERGY HOLDINGS II LLC,                           §           Case No. 21-32156 (MI)
et al., 1                                                §
                    Debtors.                             §           (Jointly Administered)


           NOTICE OF APPEARANCE AND REQUEST FOR SERVICE OF ALL
               NOTICES, PLEADINGS, ORDERS AND OTHER PAPERS

         PLEASE TAKE NOTICE that the undersigned counsel and the law firm of Munsch

Hardt Kopf & Harr, P.C. hereby appear on behalf of the Electric Reliability Council of Texas,

Inc. (“ERCOT”), a party-in-interest in the bankruptcy case (the “Bankruptcy Case”) of the

above-captioned debtors, and pursuant to Section 1109(b) of the Bankruptcy Code and

Rules 2002, 3017, 9007 and 9010(b) of the Federal Rules of Bankruptcy Procedure hereby enters

this appearance and requests that all notices given or required to be given in the Bankruptcy

Case, and all papers served or required to be served in the Bankruptcy Case, be served upon the

undersigned counsel at the following address:

                                           Deborah M. Perry
                                     Munsch Hardt Kopf & Harr, P.C.
                                     500 N. Akard Street, Suite 3800
                                       Dallas, Texas 75201-6659
                                       Telephone: (214) 855-7565
                                       Facsimile: (214) 978-5335
                                      E-mail: dperry@munsch.com




1
  The debtors and debtors in possession in these chapter 11 cases (the “Bankruptcy Case(s)”), along with the last
four digits of their respective Employer Identification Numbers, are as follows: Agilon Energy Holdings II LLC
(3389) (“Agilon”), Case No. 21-32156; Victoria Port Power LLC (4894) (“VPP”), Case No. 21-32157; and Victoria
City Power LLC (4169) (“VCP” and together with Agilon and VPP, the “Debtors”), Case No. 21-32158. The
Debtors’ mailing address is: 5850 San Felipe, Ste 601, Houston, Texas 77057.


NOTICE OF APPEARANCE AND REQUEST FOR SERVICE OF
ALL NOTICES, PLEADINGS, ORDERS AND OTHER PAPERS – Page 1
         Case 21-32156 Document 18 Filed in TXSB on 06/30/21 Page 2 of 3




       PLEASE TAKE FURTHER NOTICE that, pursuant to 11 U.S.C. § 1109(b) and Rules

2002, 3017, 9007 and 9010 of the Federal Rules of Bankruptcy Procedure, the foregoing request

includes notices and papers referred to in the Bankruptcy Rules and additionally includes,

without limitation, motions, applications, complaints, demands, notices of motions, notices of

applications, notices of hearing, petitions, objections, claims, and all other pleadings or requests,

whether formal or informal, whether written or oral, and whether transmitted or conveyed by

mail, other commercial carrier, hand-delivery, facsimile, telegraph, telex, e-mail, telephone or

otherwise.

       PLEASE TAKE FURTHER NOTICE that this Notice of Appearance shall not be deemed

or construed as ERCOT’s: (a) waiver of the right to have final orders in non-core matters

entered only after de novo review by the United States District Court; (b) waiver of the right to

trial by jury in any proceeding to which such right exists in the Bankruptcy Case or in any case,

controversy, or proceeding related to the Bankruptcy Case; (c) waiver of the right to have the

United States District Court withdraw the reference in any matter subject to mandatory or

discretionary withdrawal; (d) waiver of the right to contest jurisdiction or appropriate venue in

any related proceeding; or (e) waiver of any other rights, claims, actions, defenses, setoffs or

recoupments which ERCOT has or may hereafter obtain, in law or in equity, all of which rights,

claims, actions, defenses, setoffs and recoupments ERCOT hereby expressly reserves.




NOTICE OF APPEARANCE AND REQUEST FOR SERVICE OF
ALL NOTICES, PLEADINGS, ORDERS AND OTHER PAPERS – Page 2
        Case 21-32156 Document 18 Filed in TXSB on 06/30/21 Page 3 of 3




Dated: June 30, 2021                 MUNSCH HARDT KOPF & HARR, P.C.
                                     500 N. Akard Street, Suite 3800
                                     Dallas, Texas 75201-6659
                                     Telephone: (214) 855-7500
                                     Facsimile: (214) 855-7584
                                     E-mail: dperry@munsch.com

                                     By: /s/ Deborah M. Perry
                                            Deborah M. Perry
                                            Texas Bar No. 24002755

                                     ATTORNEYS FOR THE ELECTRIC RELIABILITY
                                     COUNCIL OF TEXAS, INC.



                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on the 30th day of June, 2021, she caused a true and
correct copy of the foregoing Notice of Appearance to be served electronically on those parties
requesting electronic service through the Court's ECF system.

                                              /s/ Deborah M. Perry
                                             Deborah M. Perry




NOTICE OF APPEARANCE AND REQUEST FOR SERVICE OF
ALL NOTICES, PLEADINGS, ORDERS AND OTHER PAPERS – Page 3
